            Case 7:19-cr-00844-CS Document 59 Filed 05/27/21 Page 1 of 1

                                                                                Application granted. The bail
                                                                                modification is approved.

                                                                                   Also, I will take this opportunity to
                                             2 Grand Central Tower
                                                                                   advise the parties that the White
                                          140 East 45th Street, Suite 17A          Plains judges have just finalized the
                                               New York, NY 10017                  trial schedule for the third quarter of
Marc L. Mukasey                                                                    2021, and that jury selection in this
Partner
                                                                                   case will begin on September 20,
212-466-6406
Marc.mukasey@mfsllp.com
                                                                                   2021. If needed, jury selection will
                                                                                   continue on September 21, and trial
                                                                         May 27, 2021 will begin immediately after jury
                                                                                   selection.
Honorable Cathy Seibel
The Hon. Charles L. Brieant, Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150                                                                                       5/27/21
                Re:       United States v. Goyal
                          S1 19 Cr. 844 (CS)

Dear Judge Seibel:
         This letter is respectfully submitted to request a slight modification to the bail conditions for our
client, Dr. Ameet Goyal.

        On July 6, 2020, the Court ordered the modification of Dr. Goyal’s bail conditions to principally
include, among other terms, home incarceration. We request that the Court further modify Dr. Goyal’s bail
conditions to permit Dr. Goyal, while on home incarceration, to walk around the confines of his property
at 5 Mount Holly Drive, Rye, New York 10580, including use of the patio deck attached to the property.

        The government and Pretrial Services consent to this request. As we discussed with Pretrial
Services and the government, permitting Dr. Goyal to partake in outdoor exercise on his property will be
beneficial to his mental and physical health.

        Thank you for your consideration of this request.

                                                                   Very truly yours,




                                                                   Marc L. Mukasey




cc:     AUSA Vladislav Vainberg
        AUSA David Felton
        AUSA Margery Feinzig
        Pretrial Services Officer Leo Barrios
